TEL: (510) 891-98c0

OAKLAND, CA 94607

555 12TH STREET, SUITE 1725

SCOTT COLE & ASSOCIATES, APC
ATTORNEYS AT LAW

Case 3:18-cv-01604-LAB-MDD Document 24 Filed 01/24/20 PagelD.266 Page 1 of 3

me Ww Nh

So co SO DH tn

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Scott Edward Cole, Esq. (S.B. #160744)
Laura Grace Van Note, Esq. (8.B. #310160)
SCOTT COLE & ASSOCIATES, APC
555 12" Street, Suite 1725

Oakland, California 94607

Telephone: (510) 891-9800

Facsimile: (510) 891-7030

Email: scole@scalaw.com

Email: vannote@scalaw.com

Web: www.scalaw.com

Daniel D. Bodell Esq. (S.B. #208889)
BODELL LAW GROUP

11455 E] Camino Real, Suite 480
San Diego, CA 92130

Telephone: (858) 461-4699
Facsimile: (858) 461-4703

Attorneys for Representative Plaintiff,
and the plaintiff class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TRINITY AMADOR-STEWART, on
behalf of herself and all other similarly
situated,

Plaintiff,
VS.

SNOOZE-HIC LLC and DOES 1 through
100, inclusive,

Defendants.

 

 

 

Case No. 3:18-cv-01604-LAB-MDD
CLASS ACTION

STIPULATION AND [PROPOSED] ORDER
RE: DEFENDANT’S MOTION TO DISMISS

Date: — February 10, 2020
Time: 11:15AM

Dept: 14A

Judge: Hon. Larry Alan Burns

The parties, Plaintiff Trinity Amador-Stewart (“Plaintiff”) and Defendant Snooze-Hie LLC

(“Defendant”), acting through their respective counsel of record, hereby stipulate as follows:

WHEREAS, Plaintiff filed a Second Amended Complaint (“SAC”) on October 21, 2019,

and Defendant filed a Motion to Dismiss (“Motion”) Plaintiffs SAC on November 4, 2019.

 

-|-

Stipulation & [Proposed] Order re: Defendant’s Motion to Dismiss

 

 
Case 3:18-cv-01604-LAB-MDD Document 24 Filed 01/24/20 PagelD.267 Page 2 of 3

oO

4

i 2
a

2ad

saES8

O8nsh

Qe ae

Saud

wae

oad

pause
in

5

oO

w

SO oo ~ a tn. & oo i) _

N bp bo BW WN KN KO KN BR RR
So tau Am BR eo Bb SF 6G Oo wm UY A Oh BB HY KS SO

 

The parties, Plaintiff Trinity Amador-Stewart (“Plaintiff”) and Defendant Snooze-Hic LLC
(“Defendant”), acting through their respective counsel of record, hereby stipulate as follows:

WHEREAS, Plaintiff filed a Second Amended Complaint (“SAC”) on October 21, 2019,
and Defendant filed a Motion to Dismiss (“Motion”) Plaintiffs SAC on November 4, 2019.
Plaintiff has a deadline of January 27, 2020 to file her Opposition thereto, and Defendant’s Reply
is due by February 2, 2020. The hearing on the Motion is set for February 10, 2020.

WHEREAS, on January 22, 2020, the parties reached a tentative settlement of Plaintiff's
claims, but have not yet finalized the agreement;

WHEREAS, both parties seek an ssivecdient resolution, and do not wish to expend the
court’s resources where a settlement is imminent;

IT IS THEREFORE STIPULATED AND AGREED, by and between the parties
hereto, through their attorneys of record, that the hearing on Defendant’s Motion be continued at
least 30 days, and related deadlines for Plaintiff's Opposition and Defendant’s Reply also be
continued at least 30 days, to allow the parties to finalize a settlement agreement,

IT IS SO STIPULATED.
Executed this 23"! day of January 2020 in Oakland, California.

Dated: January 23, 2020 SCOTT COLE & ASSOC 5S, APC
y ae
By:

 

ee Jdward Cole, Esq.
ttorneys for Representative Plaintiff and
the Plaintiff Class

Dated: January 23, 2020 RUTAN & TUCKER, LLP

By: Taal Vu

Kimberly A, Nayagamf Esq.
Attorneys for Defendant

 

Os j
Stipulation & [Proposed] Order re: Defendant’s Motion to Dismiss

 
ATTORNEYS AT LAW
555 1278 STREET, SUITE 1725

SCOTT COLE & ASSOCIATES, APC

Case 3:18-cv-01604-LAB-MDD Document 24 Filed 01/24/20 PagelD.268 Page 3 of 3

TEL: (§10) 891-9800

OAKLAND, CA 94607

Oo CO “SDH SP WY NM

MB 8B Bw NR ND NR BD OND mh mk kt
oOo ws oO wn mR WH NS Um DlUlUNOCOUUUlUCUNMUSS UDCA URDU OND

 

[PROPOSED] ORDER

The parties having so stipulated, IT IS HEREBY ORDERED that the hearing on

Defendant’s Motion to Dismiss shall be continued to . PlaintifP's Opposition shall

be due on or before and Defendant’s Reply shall be due on or before

IT IS SO ORDERED.

Dated:

 

‘The Honorable Larry Alan Burns
Judge of the District Court

 

-3-
Stipulation & [Proposed] Order re: Defendant’s Motion to Dismiss

 

 
